Citation Nr: 0730877	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-44 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by sleep difficulties, nightmares, flashbacks, 
anger outbursts, hypervigilance, exaggerated startle 
response, flat or restricted affect, anxiety, depression, 
occasional panic attacks, social isolation, and intrusive 
thoughts.  The evidence of record also showed that the 
veteran was alert and fully oriented, had good grooming and 
hygiene, had normal speech, clear and logical thought 
processes, normal insight and judgment, no hallucinations, no 
delusions, and no obsessional rituals that interfere with 
routine activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in August 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In a December 1998 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
noncompensable evaluation, effective from June 25, 1998.  In 
a September 2003 rating decision, the RO granted an increased 
evaluation of 30 percent for PTSD, effective from July 22, 
2003.  The veteran subsequently filed a timely appeal of this 
decision seeking a higher disability rating.  

In November 2004, the RO issued a rating decision which 
granted an increased disability evaluation of 50 percent, 
effective from July 22, 2003.  The veteran subsequently noted 
his ongoing disagreement with this evaluation.  AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

In September 2003, the veteran participated in a VA PTSD 
examination.  He complained of flashbacks, nightmares, 
difficulty sleeping, fatigue, irritability, anger, and guilt.  
The veteran also complained of problems getting along with 
people, detachment, and lack of interest in significant 
activities.  The veteran reported that he was employed as a 
truck driver, and that he managed to get by in his job 
because it allowed him to be alone all of the time.  On 
mental status examination, the veteran was fully oriented 
with adequate personal hygiene.  His affect was flat, and he 
spoke in a monotone voice.  There was no impairment of 
thought process or communication, no obsessive or ritualistic 
behavior, no panic attacks, no major depression, and no loss 
of impulse control.  The veteran had good eye contact, an 
intact memory, and denied delusions, hallucinations, and 
suicidal and homicidal ideations.  The VA examiner diagnosed 
PTSD, and a GAF score of 60 was assigned, indicating mild to 
moderate distress and dysfunction with flashbacks and 
nightmares associated with difficulty in social, but not 
occupational, functioning.  The examiner concluded that the 
veteran was able to maintain gainful employment, was capable 
of routine responsibilities of self-care, and had no social 
or interpersonal involvement and no recreational or leisure 
pursuits.

Private treatment letters, dated in September 2003 and 
January 2004, were received from the Vet Center.  The letters 
noted that the veteran reported symptoms of complications in 
his marriages that have led to divorce, an inability to trust 
people, and extreme anxiety.  The letters noted that the 
veteran had difficulty expressing his emotions, problems with 
relationships, extreme difficulty with anger and getting 
along with co-workers, a history of nightmares and sleep 
disturbance, an exaggerated startle response, social 
isolation, extreme mood swings, and a history of physical 
fights.  The letters also indicated that the veteran has 
struggled with depression and has had thoughts of suicide, 
but never acted on them.

In a September 2003 lay statement the veteran stated that he 
experienced reliving of traumatic events in nightmares and 
dreams.

In an October 2003 VA psychological evaluation, the examiner 
noted that the veteran presented casually dressed with an 
euthymic, depressed, and anxious mood and an angry affect.  
The veteran's eye contact was fair, and his speech was goal-
directed.  The veteran reported nightmares, intrusive 
memories, flashbacks, intense psychological distress at 
exposure to cues, physiological reactivity on exposure to 
cues, and survivor guilt.  The veteran also reported 
avoidance of trauma-related stimuli, diminished interest or 
participation in significant activities, feelings of 
detachment from others, restricted range of affect, and a 
sense of foreshortened future.  In addition, the veteran 
reported sleep disturbance, irritability and outbursts of 
anger, occasional difficulty concentrating, hypervigilance, 
and exaggerated startle response.  The veteran denied 
suicidal and homicidal ideation.  The examiner diagnosed 
PTSD.

In an October 2003 notice of disagreement, the veteran stated 
that he experienced panic attacks 3 times per week, has a 
hard time maintaining social relationships, and has a hard 
time understanding and remembering complex commands.

VA treatment records from April 2004 through October 2004 
revealed the veteran's complaints of nightmares, intrusive 
memories, exaggerated startle response, difficulty showing 
emotions, irritability, and anger outbursts.  The veteran 
also noted difficulty being around others at work, feelings 
of being in danger, constantly being "on guard," 
nervousness, anxiety, hopelessness, difficulty sleeping, and 
social isolation.  The veteran reported that he was employed 
as a truck driver, and that driving a truck keeps him away 
from people as he was concerned about his anger if he had to 
interact with people.  The veteran stated that, due to his 
anger outbursts, he avoids interaction with people including 
his son, whom he lives with.  Upon mental status examination, 
the veteran was alert, fully oriented, anxious and depressed.  
He was hypervigilant and sat with his back to the wall, 
watching the door.  His mood was irritable and his affect was 
depressed and appropriately tearful.  The veteran's speech 
was coherent, relevant and goal-directed.  The veteran denied 
suicidal and homicidal thoughts or plans.  No evidence of 
hallucinations or delusions was present.  The VA physician 
diagnosed chronic PTSD.  The VA treatment records throughout 
this period reflected GAF scores of 50, 55 and 60.

In an April 2004 lay statement, the veteran stated that he 
has difficulty sleeping and experiences nightmares.  He 
doesn't let himself get very close to anyone, but he talks to 
his sister on the phone and he lives with his son part of the 
time.  The veteran stated that he has thought about suicide 
but has never tried, and he has had a homicidal thought where 
he planned to "get rid of several people [that he] work[s] 
with."  He has difficulty remembering names and places, and 
he has trouble staying focused.  The veteran stated that he 
avoids crowds and has survivor guilt and irritability.  He 
also experiences panic attacks caused by loud noises.

In an August 2004 lay statement, the veteran stated that he 
was having problems with anger, difficulty dealing with 
people, and started to isolate himself more.

In October 2004, the veteran participated in a VA PTSD 
examination.  The veteran complained of irritability, social 
isolation, depression, flashbacks, sleep disturbance, 
survivor's guilt, and avoidance of trauma-related stimuli.  
The veteran stated that he had many confrontations with co-
workers, and was advised to retire, which he did in April 
2004.  The veteran reported that he has a close relationship 
with each of his children, and that he gets along well with 
two of his three ex-wives.  The veteran stated that he has a 
few friends that he trusts.  Upon mental status examination, 
the veteran was alert and fully oriented with eye contact 
that improved throughout the examination.  The veteran's 
behavior and responses appeared guarded, and he became 
tearful when discussing Vietnam experiences.  The veteran's 
ability to maintain personal hygiene was appropriate, his 
thought processes were normal, and his memory was intact.  
The veteran reported that he had some obsessive and 
ritualistic behaviors, but that they do not interfere in his 
daily activities.  Speech was normal, and the veteran 
reported that he has panic attacks when he hears loud noises, 
particularly fireworks.  The VA examiner noted that the 
veteran was having difficulty adjusting to retirement, which 
was exacerbating his PTSD symptoms.  The VA examiner 
diagnosed chronic PTSD, and a GAF score of 51 was assigned.

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF score of 50 reflects some serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The veteran's GAF scores of 51, 55, 
and 60 reflect some moderate symptoms or some moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV at 46-47.  

The objective evidence of record showed sleep disturbance, 
anxiety, depressed mood, social isolation, nightmares, 
irritability, exaggerated startle response, hypervigilance, 
and flashbacks.  The evidence also showed panic attacks 3 
times per week, restricted range of affect, flat affect, 
survivor's guilt, and outbursts of anger.  Nevertheless, the 
evidence of record consistently showed the veteran was alert 
and fully oriented, had good grooming and hygiene, was 
cooperative, had normal speech, clear and logical judgment 
and thought processes, and no hallucinations or delusions.  
On one occasion the veteran noted that he had some obsessive 
and ritualistic behaviors, but stated that they did not 
interfere with his daily life.  

In summary, the evidence of record showed that despite sleep 
difficulties, nightmares, flashbacks, anger outbursts, 
hypervigilance, exaggerated startle response, flat or 
restricted affect, anxiety, depression, occasional panic 
attacks, social isolation, and intrusive thoughts, the 
veteran was alert, fully oriented, has had intermittent 
suicidal or homicidal ideations, normal speech, good grooming 
and hygiene, and the ability to function independently.  The 
evidence did not show that the veteran had intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance.  Moreover, although there were 
relationship conflicts, the veteran was able to maintain 
employment until retirement, live with and maintain a 
relationship with his son, maintain a relationship with his 
children and two of his ex-wives, and had close friends that 
he trusted.  While the veteran demonstrated difficulty 
establishing and maintaining effective work and social 
relationships, he has not shown an inability to do so.  
Accordingly, the criteria for an evaluation in excess of 50 
percent have not been shown.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


